Citation Nr: 1605534	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION


The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Affairs (Board) in July 2011, on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2015, the Board remanded this matter for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral eye disability was not incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met. 	
38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	
§§ 3.102, 3.159, 3.303, 3,304(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 	
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 	
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The notice requirements were met in this case by letter sent to the Veteran in October 2008, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to this claim. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). In April 2014, the Veteran submitted a response to the VCAA letter indicating that he had no additional evidence to submit. The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. Id. VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of this claim. This duty includes assisting him with obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA), and providing an examination when needed to assist in deciding the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 	
§ 3.159. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).The Veteran's claims file includes his STRs, VA treatment records, private treatment records and his contentions. Additionally, in accordance with the Board's October 2015 remand, the Veteran was afforded a VA examination, and in December 2015, the RO issued a statement of the case (SOC). The RO substantially complied with the Board's October 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim. See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004). VA's duties to notify and assist her with this claim have been satisfied.

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology, but it only applies to those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is diagnosed with bilateral senile cataracts, mild nonproliferative diabetic retinopathy and myopia (a refractive error). None of these conditions are classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 	
38 C.F.R. § 3.303(b) does not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach. Id. A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation. See 38 C.F.R. §§ 3.303(c), 4.9 (2015). The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90 (July 18, 1990). This General Counsel opinion concluded that a defect differed from a disease in that a defect is "more or less statutory in nature" while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at p. 2.

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 	
38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). Myopia is considered to be a form of refractive error. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 1 (May 7, 2015). Actual pathology, other than refractive error, is required to support impairment of visual acuity. Id.  

Service connection may be granted for hereditary (congenital, developmental, or familial origin) diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service. VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue of General Counsel Opinion 008-88 (September 27, 1988). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Board shall consider all information and lay and medical evidence of record in a case. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 	
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's STRs show that at his June 1964 pre-induction examination, he was found to have 20/20 right and left distant vision, and 20/20 right and left near vision. General eyes, ophthalmoscopic and pupils were marked normal. His July 1965 induction examination indicated the same results. The Veteran indicated a history of eye trouble on both his June 1964 and April 1967 reports of medical history. The STRs indicate that the Veteran complained of blurred vision and seldom headaches in October 1966. He was diagnosed with myopia (a refractive error) and eyeglasses were prescribed at that time.

The Veteran was afforded a VA eye examination in March 1968. At that examination, the Veteran was diagnosed with error of refraction vision 20/100 bilaterally, corrected to 20/20 bilaterally. See the March 1968 VA examination.

In a February 2012 statement, the Veteran reported that his vision problems, including his blurred vision,  started during the gas training when he was asked to remove his protective gear.  

At a November 2015 VA eye examination, the Veteran reported that he was diagnosed with myasthenia gravis in 1989 due to symptoms of double vision. He indicated that his double vision had not recurred since his treatment with medication Both eyes showed uncorrected distance visual acuity of 20/200, corrected to 20/40 or better and uncorrected near visual acuity of 20/40 or better, corrected to 20/40 or better. There was no diplopia and the tonometry test revealed right eye pressure of 18 and left eye pressure of 17. Upon slit lamp examination, lids, sclera, cornea and anterior chamber were found normal. The Veteran's bilateral irises were noted as "superior iridotomy" and bilateral lens were noted as "nuclear sclerosis plus 2." The fundus was noted as abnormal, with bilateral optic discs, vessels and vitreous  marked normal. The left macula was marked normal, but the right macula was marked as having few dot and blot near fovea. 

The examiner determined that the Veteran has bilateral preoperative senile cataracts that attributes to the Veteran's decrease in visual acuity. The examiner also determined that the Veteran has nonproliferative diabetic retinopathy with mild macular edema in his right eye that attributes to his decrease in visual acuity. The examiner reported that the senile cataracts and mild nonproliferative diabetic retinopathy are considered noncongenital diseases, neither of which was caused by military service. His rationale was that the Veteran's senile cataracts are age-expected changes and his mild nonproliferative diabetic retinopathy is secondary to his type II diabetes.

Regarding the Veteran's in-service diagnosis of myopia, the examiner reported that myopia is not a disease and that myopia is the result of normal physical variation in length of the eye. He indicated that research suggests that typical myopia's rate of progression is inherited and tends to run in families. He further indicated that eye size and rate of progression are inherited, which puts myopia in the congenital/developmental/familial origin. The examiner noted that there was no in-service ocular surgery or trauma to cause any change in refractive error outside of what is expected by age.

Addressing the Veteran's contention that he experienced blurred vision after removing his protective eyewear during gas training, the examiner reported that the single incident of being exposed to gas without protective eyewear would not cause changes in corneal shape nor ocular length that would affect refractive error. The examiner also indicated that there is no evidence that myopia increased beyond its natural progression.

Entitlement to service connection for a bilateral eye disability is not warranted. Specifically, his senile cataracts and mild nonproliferative diabetic retinopathy with mild macular edema in his right were not incurred in or aggravated by service. Although the Veteran noted a history of eye trouble on his entrance and separation reports of medical history, the Veteran's entrance and separation reports of medical examination indicate that his eyes were normal. There is no "clear and unmistakable" evidence that the Veteran's senile cataracts or mild nonproliferative diabetic retinopathy with mild macular edema in his right eye pre- existed service or incurred in service, as his senile cataracts are due to age and his nonproliferative diabetic retinopathy is due to his type II diabetes. Notably, he was diagnosed with both conditions in 2015, more than 35 years after separation of service. Furthermore, as indicated above, refractive error of the eyes, including myopia, is not a disease within the meaning of applicable legislation providing compensation benefits. 38 C.F.R. § 3.303(c), 4.9.

As the preponderance of the evidence is against a finding that the Veteran's bilateral eye disabilities are related to his active service, entitlement to service connection for bilateral eye disabilities is denied.



ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


